Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-13-00067-CV

                    ONCOR ELECTRIC DELIVERY COMPANY LLC,
                                   Appellant

                                                v.

                                   James Milton SCHUNKE,
                                          Appellee

                   From the 35th Judicial District Court, Mills County, Texas
                                  Trial Court No. 11-04-6278
                           Honorable Stephen Ellis, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is REVERSED, and this case is REMANDED to the trial court for further proceedings. It is
ORDERED that Appellant Oncor Electric Delivery Company LLC recover its costs of this appeal
from Appellee James Milton Schunke.

       SIGNED December 18, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice